DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2010/0134314).

Regarding claim 1: Hsu disclose a control device comprising: 
a controller (Fig. 3, item 2055 and 20541) to couple to a power supply line (Fig. 3, items 2051 terminal H1) and a load line (fig. 3, items 2052 and 30), the controller being operable to control a power output on the load line using a power supplied by the power supply line (¶0015-0016); 
a safety disconnect mechanism provided with the controller (Fig. 3, item 2055), the safety disconnect mechanism being manipulatable between (i) an engaged state, coinciding with the power supply line being electrically coupled to the load line, and (ii) a disengaged state, coinciding with the power supply line and the load line being electrically decoupled, so that no power output is provided on the load line (¶0017); and 
a lighting element provided with the safety disconnect mechanism (Fig. 3, item 203), the lighting element being configured to have at least a first illumination state that is indicative of the safety disconnect mechanism being in the engaged position, and a second illumination state that is indicative of the safety disconnect mechanism being in the disengaged state (¶0017). 

Regarding claim 2: Hsu disclose the control device of claim 1, wherein the first illumination state is illuminated, and the second illumination state is off (¶0017).

Regarding claim 3: Hsu disclose the control device of claim 1, wherein the controller includes a switching element that interfaces with the power supply line and the load line, the switching element being operable to control the power output on the load line (Fig. 1, item 2054, ¶0015).

Regarding claim 4: Hsu disclose the control device of claim 3, wherein the switching element operates separately from the safety disconnect mechanism (Fig. 3).

Regarding claim 5: Hsu disclose the control device of claim 1, wherein the safety disconnect mechanism includes a member body that is moveable longitudinally between a seated position and an unseated position (Fig. 3: Notice member  of item 2055 that engage/disengage based on seated (engaged) and unseated (disengaged) with line 2052), the member body being in the seated position when the safety disconnect mechanism is in the engaged state, and the member body being in the unseated position when the safety disconnect mechanism is in the disengaged state (¶0017).

Regarding claim 6: Hsu disclose the control device of claim 5, wherein the member body is structured to break an electrical coupling between the load line and the power supply line (circuit break) when the member body is moved to the unseated position (¶0017).

Regarding claim 9: Hsu disclose the control device of claim 1, wherein the lighting component is electrically connected to the load line to receive power to illuminate in accordance with the first illumination state when the safety disconnect mechanism is in the engaged state (¶0017).

Regarding claim 10: Hsu disclose the control device of claim 1, wherein the lighting element is structured as a light pipe that includes one or more lighting elements at a base, the one or more lighting elements being oriented to direct light over a length of the light pipe to illuminate in accordance with one or more illumination states.

Regarding claim 16: Hsu disclose the control device of claim 1, wherein the control device is wall- mountable (Fig. 2).

Regarding claim 17: Hsu disclose the control device of claim 16, wherein the control device includes a housing having a protruding segment (Fig. 2, item 202), the protruding segment including an exterior surface, and wherein the lighting element is positioned to illuminate at or near a bottom perimeter of the protruding segment (Fig. 2).

Regarding claim 18: Hsu disclose the control device of claim 1, wherein the controller operates a switching element to control the power output on the load line. (¶0015)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2010/0134314) in view of Ying (US 2008/0186126).

Regarding claim 7: Hsu disclose the control device of claim 6,  but does not explicitly disclose wherein the member body is structured to form an airgap between the power supply line and the load line when the member body is moved into the unseated position.
In analogous art regarding power switches, Ying disclose a power switch where a member body is structured to form an airgap between the power supply line and the load line when the member body is moved into the unseated position (¶0012: When the deformable member deforms in response to a control signal, the wedge-shaped member forces apart (hence forming an airgap) a pair of contacts thus breaking an electrical path. The wedge-shaped member and/or associated structures may be configured as a cam mechanism with multiple latching positions.).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the member body is structured to form an airgap between the power supply line and the load line when the member body is moved into the unseated position, as disclose by Ying, to the system of Hsu. The motivation is to make the disengagement more safe and secure.

Regarding claim 8: The combination of Hsu and Ying disclose the control device of claim 6, wherein the member body includes a wedge that physically forces the air gap to form when the member body is moved into the unseated position (Ying: ¶0012).

Claim(s) 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2010/0134314) in view of Monteith et al. (US 2019/0189147).

Regarding claim 10: Hsu disclose the control device of claim 6,  but does not explicitly disclose wherein the lighting element is structured as a light pipe that includes one or more lighting elements at a base, the one or more lighting elements being oriented to direct light over a length of the light pipe to illuminate in accordance with one or more illumination states.
In analogous art regarding lighting element,  Monteith disclose wherein the lighting element is structured as a light pipe that includes one or more lighting elements at a base, the one or more lighting elements being oriented to direct light over a length of the light pipe to illuminate in accordance with one or more illumination states (¶0046).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the lighting element is structured as a light pipe that includes one or more lighting elements at a base, the one or more lighting elements being oriented to direct light over a length of the light pipe to illuminate in accordance with one or more illumination states, as disclose by Monteith, to the lighting element of Hsu. The motivation is to make the lighting element more efficient.

Regarding claim 11: The combination of Hsu and Ying disclose the control device of claim 10, wherein each of the one or more lighting elements is a light emitting diode (LED) (Monteith: ¶0046).

Regarding claim 13: The combination of Hsu and Ying disclose the control device of claim 10, wherein the light pipe diffuses light emitted from the one or more lighting elements. (Monteith: ¶0046).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2010/0134314) in view of Monteith et al. (US 2019/0189147) and further in view of Driska et al. (US 2007/0253222).

Regarding claim 12: The combination of Hsu and Ying disclose the control device of claim 10, but does not explicitly disclose wherein the light pipe is formed from a translucent material. However, light pipes form of translucent materials are well known in the art of lighting element as evidence by Driska where it teaches wherein the light pipe is formed from a translucent material (¶0021).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the light pipe is formed from a translucent material, as disclose by Driska, to the lighting element of The combination of Hsu and Ying. The motivation is to make the lighting element more efficient.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2010/0134314) in view of Monteith et al. (US 2019/0189147) and further in view of Loveland et al. (US 2012/0105228).

Regarding claim 14: The combination of Hsu and Ying disclose the control device of claim 10, but does not explicitly disclose wherein the one or more lighting elements are controllable to illuminate a lighting attribute that represents a predetermined condition.
In analogous art regarding lighting elements, Loveland disclose wherein the one or more lighting elements are controllable to illuminate a lighting attribute that represents a predetermined condition (¶0013).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the one or more lighting elements are controllable to illuminate a lighting attribute that represents a predetermined condition, as disclose by Loveland, to the system of the combination of Hsu and Ying. The motivation is to allow the control device to indicate multiple condition with just one lighting element.

Regarding claim 15: The combination of Hsu, Ying and Loveland disclose the control device of claim 14, wherein the lighting attribute includes one or more of a brightness level, hue or blink pattern of the one or more of the lighting elements (Loveland: ¶0013).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689